Exhibit 99.3 Unaudited Pro Forma Condensed Combined Financial Information The following unaudited pro forma condensed combined financial statements of Gray Television Inc. (“ Gray ” or the “ Company ”) give effect to the Company’s previously announced February 16, 2016 acquisition of the television and radio broadcast assets of Schurz Communications, Inc. (“ Schurz ”) for an adjusted purchase price of $443.4 million plus transaction related expenses (the “ Schurz Acquisition ”), and the Related Transactions, and the Divestiture of Radio (each as described below). In connection with the Schurz Acquisition, the Company (i) sold a television station on each of February 1, 2016 and February 16, 2016 and acquired a television station on each of February 1, 2016 and February 16, 2016 to facilitate regulatory approvals for the Schurz Acquisition (collectively, the “ Related Transactions ”) and (ii) divested the Schurz radio stations to three radio broadcasters on February 16, 2016 (the “ Divestiture of Radio ”). The unaudited pro forma condensed combined statements of operations for the nine months ended September 30, 2015 and the year ended December 31, 2014 were prepared based on the historical: (i) condensed consolidated statements of operations of the Company; and (ii)condensed combined statements of income of Schurz, giving pro forma effect to the Schurz Acquisition, the Related Transactions, and the Divestiture of Radio as if they had all been consummated on January 1, 2014. The unaudited pro forma condensed combined balance sheet was prepared based on the historical: (i) condensed consolidated balance sheet of the Company and (ii) condensed combined balance sheet of Schurz, each as of September 30, 2015, giving pro forma effect to the Schurz Acquisition, the Related Transactions, and the Divestiture of Radio as if they had all been consummated on September 30, 2015. Unaudited Pro Forma Condensed Combined Financial Statement Considerations The following unaudited pro forma condensed combined financial information was prepared using the acquisition method of accounting, with Gray considered the acquirer of the stations obtained from Schurz and via the Related Transactions. Under the acquisition method of accounting, the purchase price is allocated to the underlying tangible and intangible assets acquired and liabilities assumed based on their respective fair values at the date of acquisition, with any excess purchase price allocated to goodwill. To date, Gray has completed only a preliminary allocation of the purchase price to the assets acquired and liabilities assumed in the Schurz Acquisition and Related Transactions, and is in the process of completing a final allocation of such purchase price. The final purchase price allocation may differ from that reflected in the following unaudited pro forma condensed combined financial statements, and these differences may be material. Gray has incurred significant costs, and expects to achieve certain revenue and other synergies in connection with the completion of the Schurz Acquisition and Related Transactions and the integration of the acquired operations. The following unaudited pro forma condensed combined financial statements do not reflect the costs of any integration activities or benefits that may result from realization of future cost savings from operating efficiencies, or any revenue, tax or other synergies expected to result from the Schurz Acquisition. The following unaudited pro forma condensed combined financial information is being provided for illustrative purposes only and does not purport to represent what the actual consolidated results of operations of Gray would have been had the Schurz Acquisition and Related Transactions occurred on the date assumed or any other date, nor is it necessarily indicative of Gray’s future results of operations. The following unaudited pro forma condensed combined financial information is based upon currently available information and estimates and assumptions that Gray management believes are reasonable as of the date hereof. Any of the factors underlying these estimates and assumptions may change or prove to be materially different. 1 The following unaudited pro forma condensed combined financial information should be read in conjunction with the unaudited interim historical consolidated financial statements as of and for the nine month period ended September 30, 2015 and the audited historical consolidated financial statements as of and for the year ended December 31, 2014 of Gray, which have been filed with the Securities and Exchange Commission (“
